Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 (2), January 18, 2022 and March 1, 2022 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 9-13 and 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 lines 3-4 recites “segmenting point cloud data over a target area into a first grid, wherein each cell of the first grid is associated with a geospatial portion of a target area,” and there are two “a target area”.  It is unclear if these two “target area” refer to the same target area.  If it is, the second “a target area” shall be cited as “the target area”.  The claim is rejected due to insufficient antecedent basis of the limitation.
Please clarify.

Claims 9 and 16 have similar issues as claim 2 and they are rejected under similar rationale as claim 2.
Corrections are required. 

Claim 3 line 6 recites “combining the first grid and the second based on matching a geospatial portion”.  It is unclear how the first grid is combining with a second (what), which is not an object or a thing.  What is “the first grid” combining with?  Is “the first grid” combining with “the second grid”? 
Please clarify.
Claims 4-6 are dependent from claim 3 and they are rejected.

Claims 10 and 17 have similar issues as claim 3 and they are rejected under similar rationale as claim 3.
Claims 11-13 are dependent from claim 10 and they are rejected.
Claims 18-20 are dependent from claim 17 and they are rejected.
Corrections are required.

Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
a).	Nahari (2009/0185741) teaches that “Apparatus for processing of a LiDAR point cloud of a ground scan, comprises: a point cloud input for receiving said LiDAR point cloud, a ground filter for filtering out points that belong to the ground from said point cloud, thereby to generate an elevation map showing features extending from the ground, an automatic feature search and recognition unit associated with said three dimensional graphical engine for searching said elevation map of said three-dimensional model to identify features therein and to replace points associated with said feature with a virtual object representing said feature, thereby to provide objects within said data; and a three-dimensional graphical renderer supporting three-dimensional graphics, to generate a three-dimensional rendering of said ground scan.” (Nahari: Abstract).
b).	Williams (2019/0107572) teaches that “A system for detecting a failure along a transmission line of a cable plant is provided. The system includes a mobile vehicle configured to travel along a pathway substantially proximate to the cable plant along a span of the transmission line, and a transmitter disposed with the mobile vehicle. The transmitter is configured to emit (i) a test signal capable of ingressing the transmission line at a location of the failure, and (ii) an information signal containing location and velocity data of the mobile vehicle. The test signal is configured to provide phase shift and Doppler frequency information to a receiver operably connected to the transmission line at a location upstream from the location of the failure.” (Williams: Abstract).
c).	Handan (“Power Line Corridor Mapping with Lidar,” Lidar, Surveying Group news, July 28, 2020. https://surveyinggroup.com/power-line-corridor-mapping-with-lidar/) teaches that “Routine inspection of power transmission lines is critical for securing the uninterrupted distribution of electricity. Recently, energy service providers have been turning to the sky in order to conduct their surveying and analysis.  Largely automated UAV technology equipped with LiDAR hardware has emerged as an effective alternative method for inspecting energy corridors.” (Hadan: p. 1 para. 1).
d).	Lippitt (“DC-30 - Georeferencing and Georectification,” The Geographic Information Science & Technology Body of Knowledge (3rd Quarter 2020 Edition).  John P. Wilson (Ed.). DOI:10.22224/gistbok/2020.3.3J. https://web.archive.org/web/20200819000714/https://gistbok.ucgis.org/bok-topics/georeferencing-and-georectification) teaches that “Georeferencing is the recording of the absolute location of a data point or data points. Georectification refers to the removal of geometric distortions between sets of data points, most often the removal of terrain, platform, and sensor induced distortions from remote sensing imagery. Georeferencing is a requisite task for all spatial data, as spatial data cannot be positioned in space or evaluated with respect to other data that are without being assigned a spatial coordinate within a defined coordinate system. Many data are implicitly georeferenced (i.e., are labeled with spatial reference information), such as points collected from a global navigation satellite system (GNSS). Data that are not labeled with spatial reference information can be georeferenced using a number of approaches, the most commonly applied of which are described in this article. The majority of approaches employ known reference locations (i.e., Ground Control Points) drawn from a reliable source (e.g., GNSS, orthophotography) to calibrate georeferencing models. Regardless of georeferencing approach, positional error is present. The accuracy of georeferencing (i.e., amount of positional error) should be quantified, typically by the root mean squared error between ground control points from a reference source and the georeferenced data product.” (Lippitt: p. 1 para. 1)

Allowable Subject Matter
Claims 1, 7-8 and 14-15 are allowed.
Claims 2-6, 9-13 and 16-20 are allowable provided the rejection of the claims under 35 USC 112 are overcome.

The following is a statement of reasons for the indication of allowance of the claims 1, 7-8 and 14-15.

Regarding independent claims 1, 8 and 15, none of the prior arts on record, either alone or in combination is found teaching the features similar to the following:
“generating, by a processor, a combined raster image from point cloud data and reference data describing an original location of a power line; 
selecting, by the processor, a set of candidate pixels from the combined raster image describing an updated location of a power line, wherein the selection is based at least in part on a location of pixels in the combined raster image that describe the original location; 
detecting, by the processor, pixels from the set of candidate pixels that describe an updated location of a power line; and 
modifying, by the processor, the combined raster image to reflect the updated location of the power line.” and the claims are allowed.

Claim 7 is dependent from claim 1 and it allowed.

Claims 14 is dependent from claim 8 and it is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611